Lahtinen, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 25, 2002, which, inter alia, ruled that claimant’s request for a hearing was untimely.
By initial determination, claimant was disqualified from receiving unemployment insurance benefits and he was charged with a recoverable overpayment and the loss of benefit days based upon his willful misrepresentation to obtain benefits. Claimant admitted receiving notice of the determination shortly after it was mailed on May 15, 2002. He further conceded that he was aware that he had 30 days within which to request an administrative review hearing. Nonetheless, claimant did not request a hearing until July 16, 2002, well beyond the 30-day limitations period (see Labor Law § 620 [1] [a]). He has offered no proof of either a physical or mental impairment that might have prevented his filing a timely request nor has he proffered any other reasonable excuse for the delay (see Matter of Kearns [Commissioner of Labor], 296 AD2d 761, 762 [2002]; Matter of Velez [Commissioner of Labor], 285 AD2d 882, 883 [2001]). There is, accordingly, no ground upon which to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s request for a hearing was untimely (see Matter of Renzo [Commissioner of Labor], 279 AD2d 690 [2001]). Having so concluded, the merits of claimant’s remaining arguments will not be subjected to this Court’s review.
Cardona, P.J., Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.